Per curiam.
Harvey N. Goldberg petitions this Court to accept the voluntary surrender of his license to practice law in this state. Goldberg admits that he has been charged with, and will plead guilty to, possession of cocaine, a felony under the Georgia Controlled Substances Act. He admits that a conviction based on his plea will constitute a violation of Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d). The State Bar has no objection to Goldberg’s petition, and Goldberg waives all his rights to a hearing.
We have reviewed the record and agree to accept Goldberg’s petition for the voluntary surrender of his license, which is tantamount to disbarment under Bar Rule 4-110 (f). The name of Harvey N. Goldberg is hereby removed from the roll of persons entitled to practice law in the State of Georgia. Goldberg is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.